Citation Nr: 1111374	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-35 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  


FINDING OF FACT

In an October 2010 written statement, the Veteran stated that he wished to withdraw his pending appeal for entitlement to an initial rating greater than 50 percent for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of entitlement to an initial rating greater than 50 percent for PTSD by the Veteran have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A February 2008 rating decision granted service connection for PTSD, and assigned a 30 percent initial rating, effective January 31, 2007.  The Veteran disagreed with the initial rating assigned, and perfected his appeal in September 2009.  An April 2010 rating decision increased that initial rating to 50 percent, also effective January 31, 2007.  Thereafter, the Veteran submitted an October 2010 statement indicating that he was satisfied with the 50 percent rating for PTSD, and wished to withdraw his appeal.  

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or by her or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (1).

In his October 2010 statement, the Veteran requested that the issue of entitlement to an initial rating greater than 50 percent for PTSD be withdrawn.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue, and as the Board consequently does not have jurisdiction to review the appeal with respect to that issue, it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


